Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments	
The examiner notes applicant’s specification defining the mezzanine signal relative to transform stage 234 and unit 230 as per specification page 14.
Additional prior art to Dahl et al (US 20200037014 A1) which discloses an audio processing unit which uses a mezzanine audio format as part of the ingest audio (figures 1 and 3).  However, Dahl does not disclose a mezzanine format audio signal characterized relative to the elements defined in the specification as noted above, and also recited in each of claims 28,35,37 and 41.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 28-47 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement a mezzanine ingest audio signal as claimed in the prior art audio codecs that use mezzanine audio formats at the ingest stages of the codec.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003